846 F.2d 73Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John T. ROBERTS, Plaintiff-Appellant,andLouise S. ROBERTS, Plaintiffv.UNITED STATES OF AMERICA, Defendant-Appellee
No. 87-3755.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1988.Decided May 9, 1988.

John T. Roberts and Louise S. Roberts, appellants pro se.
William Shepard Rose, Jr., Jonathan Samuel Cohen, Michael Lee Paup, U.S. Department of Justice, for appellee.
Before K.K. HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John T. Roberts* appeals from the district court's summary judgment in his suit claiming overpayment of income taxes.  In his suit, Roberts asserts that an "inflation gain" realized on his sale of securities in 1984 does not represent "taxable income."


2
A review of the record, the district court's opinion, and the briefs submitted by the parties to this appeal reveals that the district court's determination that the Robertses were not entitled to an income tax refund was proper.   Hellermann v. Commissioner, 77 T.C. 1361 (Tax Ct. 1981);  Birkenstock v. Commissioner, 646 F.2d 1185 (7th Cir.1981);  Bates v. United States, 108 F.2d 407 (7th Cir.1939), cert. denied, 309 U.S. 666 (1940).


3
Because the facts and legal contentions are adequately developed in the materials before the court and oral argument would not aid in the decisional process, we dispense with argument in this case.


4
AFFIRMED.



*
 Louise S. Roberts is not a party to this appeal because she, proceeding pro se, failed to sign the notice of appeal.  Fed.R.App.P. 3(c);  Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980), cert. denied, 451 U.S. 914 (1981)